Citation Nr: 1028574	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  04-41 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to the payment or reimbursement by the Department of 
Veterans Affairs (VA) for medical services provided by Florida 
Hospital on March 14, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran had active duty for training from April 1994 to 
October 1994, and served on active duty from April 1995 to May 
1996.

This case comes to the Board on appeal of a June 2004 decision by 
the Department of Veterans Affairs (VA) Medical Center (MC) that 
denied a claim for reimbursement of the Veteran's medical 
expenses at a private medical facility.  The Veteran filed a 
timely appeal to the Board of Veterans' Appeals (Board).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ).  VA will notify the appellant if further action is 
required.


REMAND

Service connection is in effect for major depression, evaluated 
as 70 percent disabling; a left knee disability, evaluated as 10 
percent disabling; and for left common perioneal lesion and S1 
radiculopathy, evaluated as noncompensable.  A total rating based 
on unemployability has been in effect since September 2002.

The record discloses the Veteran's claim has been considered 
under the provisions of the Veterans Millenium Health Care and 
Benefits Act.  The statement of the case issued in 2004 only 
provided the provisions of 38 U.S.C.A. § 1725 (West 2002).  
However, as the Veteran has been granted service connection, the 
agency of original jurisdiction must initially consider the claim 
under the provisions of 38 U.S.C.A. § 1728 (West 2002).  Further, 
the Veteran contends the treatment was for symptoms related to 
his service connected left common peroneal lesion and S1 
radiculopathy.  The Board notes that service connection for back 
pain was denied by the VA Regional Office in an October 2005 
rating decision.

Accordingly, the case is REMANDED for the following action:

The AOJ should adjudicate the claim 
pursuant to the provisions of 38 U.S.C.A. 
§ 1728.  If the claim is not granted, the 
Veteran should be furnished an appropriate 
supplemental statement of the case, which 
includes the correct regulatory provisions 
(i.e. 38 U.S.C.A. § 1728), and be provided 
an opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


